 



Exhibit 10.1
INDEMNIFICATION AGREEMENT
          THIS AGREEMENT is made this 21st day of November 2006 between
Streamline Health Solutions, Inc., a Delaware corporation (“Corporation”), and
J. Andrew L. Turner (“Indemnitee”) under the following circumstances:
          A. Indemnitee is an officer and/or a member of the Board of Directors
of Corporation and in such capacity is performing a valuable service for
Corporation.
          B. The stockholders of Corporation have adopted By-laws (“By-laws”)
providing for the indemnification of the officers, directors, agents, and
employees of Corporation to the maximum extent authorized by Section 145 of the
General Corporation Law of the State of Delaware, as amended to date (“State
Statute”).
          C. The State Statute specifically provides that the indemnity provided
for thereunder is not exclusive, and thereby contemplates that contracts may be
entered into between Corporation and its officers and directors with respect to
indemnification of such officers and directors.
          D. In accordance with the authorization provided by the State Statute,
Corporation has purchased and presently maintains a policy or policies of
Directors and Officers Liability Insurance (“D & O Insurance”) covering certain
liabilities which may be incurred by its directors and officers in the
performance of their services for Corporation.
          E. Recent developments with respect to the terms and availability of D
& O Insurance and with respect to the application, amendment, and enforcement of
statutory and by-law indemnification provisions generally have raised questions
concerning the adequacy and reliability of the protection afforded thereby to
the Corporation’s officers and directors.
          F. In order to resolve such questions and thereby induce Indemnitee to
continue to serve as an officer and/or director of Corporation, Corporation has
determined and agreed to enter into this contract with Indemnitee.
          Accordingly, in consideration of Indemnitee’s continued service as an
officer and/or director of Corporation after the date hereof, the parties hereto
agree as follows:

5



--------------------------------------------------------------------------------



 



          1. Definitions.
          (a) Agent. “Agent” means a director or executive officer of
Corporation or a person employed by Corporation who serves at the written
request of the President of the Company as a director, trustee, officer,
employee, or agent of another corporation, domestic or foreign, non-profit or
for profit, partnership, joint venture, trust or other enterprise.
          (b) Change of Control. “Change in Control” is deemed to have occurred
if the conditions set forth in any one of the following paragraphs shall have
been satisfied:
     (i) any Person (as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934 (the “Exchange Act”) and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof) (other than a trustee
or other fiduciary holding securities under an employee benefit plan of
Corporation or any of its Subsidiaries, or a corporation owned directly or
indirectly by the common shareholders of Corporation in substantially the same
proportions as their ownership of stock of Corporation), is or becomes the
beneficial owner, directly or indirectly, of securities of Corporation
representing 20% or more of the combined voting power of Corporation’s then
outstanding securities, unless arranged by or consummated with the prior
approval of Corporation’s board of directors; or
     (ii) during any period of two (2) consecutive years (not including any
period prior to the date hereof), individuals who at the beginning of such
period constitute the board of directors and any new director, whose election by
the board or nomination for election by Corporation’s shareholders, was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or
     (iii) the consummation of (1) the sale or disposition of all or
substantially all Corporation’s assets; or (2) a merger or consolidation of
Corporation with any other corporation, other than a merger or consolidation
which would result in the voting securities of Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), at least 50% of the combined voting power of the voting securities of
Corporation (or such surviving entity) outstanding immediately after such merger
or consolidation; or
     (iv) the shareholders of Corporation approve a plan of complete liquidation
of the Corporation.

6



--------------------------------------------------------------------------------



 



     However, in no event shall a Change in Control be deemed to have occurred,
with respect to Indemnitee, if the Indemnitee is part of a purchasing group
which consummates the Change in Control transaction. The Indemnitee shall be
deemed “part of a purchasing group...” for purposes of the preceding sentence if
the Indemnitee is an equity participant or has agreed to become an equity
participant in the purchasing company or group (except for (i) passive ownership
of less than 5% of the voting securities of the purchasing company or
(ii) ownership of equity participation in the purchasing company or group which
is otherwise not deemed to be significant, as determined prior to the Change in
Control by a majority of the continuing members of the Board who are not also
employees).
          (c) Corporation. “Corporation” means Streamline Health Solutions,
Inc., a Delaware corporation, its successors or assigns, or any Subsidiary of
Corporation.
          (d) Independent Legal Counsel. “Independent Legal Counsel” means an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 11 hereof, other than an attorney, or a firm having associated with it
an attorney, who has been retained by or who has performed services for
Corporation or any Indemnitee within the last five (5) years.
          (e) Liabilities. “Liabilities” means losses, claims, damages,
liabilities, obligations, penalties, judgments, fines, settlement payments,
awards, costs, expenses and disbursements (and any costs, expenses or
disbursements in giving testimony or furnishing documents in response to a
subpoena or otherwise), including, without limitation, all reasonable attorneys’
fees, costs, expenses and disbursements, as and when incurred.
          (f) Proceeding. “Proceeding” means any threatened, pending, or
completed action, suit, alternative dispute resolution mechanism or other
proceeding, whether civil, criminal, administrative or investigative.
          (g) Subsidiary. “Subsidiary” means (i) any company of which more than
thirty percent (30%) of the outstanding voting securities are owned directly or
indirectly by Corporation, or which is otherwise controlled by Corporation, and
(ii) any partnership, joint venture, trust or other entity of which more than
thirty percent (30%) of the equity interest is owned directly or indirectly by
Corporation, or which is otherwise controlled by Corporation.
          2. Maintenance of Insurance and Self Insurance. (a) Corporation
represents that it presently has in force and effect policies of D & O
Insurance, evidence of which has been separately provided to the Indemnitee
(“Insurance Policy”). Subject only to the provisions of Section 2(b) hereof,
Corporation hereby agrees that, so long as Indemnitee shall continue to serve as
an Agent, and thereafter so long as Indemnitee shall be subject to any
Proceeding by reason of the fact that Indemnitee is or was an Agent of
Corporation, Corporation will purchase and maintain in effect for the benefit of

7



--------------------------------------------------------------------------------



 



Indemnitee one or more valid, binding, and enforceable policy or policies of D &
O Insurance providing, in all respects, coverage at least comparable to that
presently provided pursuant to the Insurance Policy.
          (b) Corporation shall not be required to maintain said policy or
policies of D & O Insurance in effect if said insurance is not reasonably
available or if, in the reasonable business judgment of the then directors of
Corporation, either (i) the premium cost for such insurance is substantially
disproportionate to the amount of coverage or (ii) the coverage provided by such
insurance is so limited by exclusions that there is insufficient benefit from
such insurance.
          (c) In the event Corporation does not purchase and maintain in effect
said policy or policies of D & O Insurance pursuant to the provisions of Section
2(b) hereof, Corporation agrees to hold harmless and indemnify Indemnitee to the
full extent of the coverage which would otherwise have been provided for the
benefit of Indemnitee pursuant to the Insurance Policy.
          3. Indemnification of Indemnitee. Corporation hereby agrees to hold
harmless and indemnify Indemnitee to the full extent authorized or permitted by
the provisions of the State Statute, or by any amendment thereof, or other
statutory provisions authorizing or permitting such indemnification which is
adopted after the date hereof. Subject only to the exclusions set forth in
Section 4 hereof, Corporation hereby agrees to hold harmless and indemnify
Indemnitee:
          (a) Against any and all Liabilities actually and reasonably incurred
by Indemnitee in connection with any Proceeding (including an action by or in
the right of Corporation to which Indemnitee is, was, or at any time becomes a
party, or is threatened to be made a party, by reason of the fact that
Indemnitee is, was, or at any time becomes an Agent of Corporation;
          (b) Against any and all Liabilities actually and reasonably incurred
by Indemnitee to the extent Indemnitee is, by reason of the fact that Indemnitee
was or is an Agent of Corporation, involved in any investigative Proceeding,
including, but not limited to, testifying as a witness or furnishing documents
in response to a subpoena or otherwise;
          (c) If Indemnitee is a person who was or is a party or is threatened
to be made a party to any Proceeding by reason of the fact that Indemnitee is or
was an Agent of Corporation, or by reason of anything done or not done by
Indemnitee in any such capacity, and prior to, during the pendency of, or after
completion of, such Proceeding, Indemnitee dies, then Corporation shall hold
harmless and indemnify the heirs, executors and administrators of Indemnitee
against any and all Liabilities incurred by such heirs, executors or
administrators in connection with the investigation, defense, settlement or
appeal of such Proceeding on the same basis as provided for Indemnitee in this
Section 3; and

8



--------------------------------------------------------------------------------



 



          (d) Otherwise to the fullest extent as may be provided to Indemnitee
by Corporation under the non-exclusivity provisions of Section 145 of the State
Statute;.
          4. Limitations on Additional Indemnity. No indemnity pursuant to
Section 4 hereof shall be paid by Corporation:
          (a) in respect to remuneration paid to Indemnitee if it shall be
determined by a final judgment or other final adjudication that such
remuneration was in violation of law;
          (b) on account of any suit in which judgment is rendered against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of Corporation pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any federal, state, or local statutory law;
          (c) in regards to those Proceedings not by or in the right of
Corporation, on account of Indemnitee’s conduct which is not in good faith and
in a manner which Indemnitee did not reasonably believe to be in, or not opposed
to, the best interest of Corporation and with respect to criminal action, if
Indemnitee had reasonable cause to believe Indemnitee’s conduct was unlawful;
          (d) in regards to those Proceedings by or in the right of Corporation,
on account of Indemnitee’s conduct which is not in good faith and in a manner
which Indemnitee did not reasonably believe to be in, or not opposed to, the
best interest of Corporation, as well as when Indemnitee has been finally
adjudged to be liable to Corporation in the performance of Indemnitee’s duty to
Corporation unless and only to the extent that the court in which such
Proceeding is or was pending determines upon application that, in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Liabilities which the court deems proper;
          (e) if a final decision by a Court having jurisdiction in the matter
determines that such indemnification is not lawful;
          (f) for any Liabilities to Indemnitee with respect to Proceedings or
claims initiated or brought voluntarily by Indemnitee and not by way of defense,
except with respect to Proceedings brought to establish or enforce a right to
indemnification under this Agreement; or
          (g) in respect of any fines and/or penalties imposed upon Indemnitee
by the Securities and Exchange Commission in connection with any enforcement
action of the Commission, including any settlement of such an action.
          5. Continuation of Indemnity. All agreements and obligations of
Corporation contained herein shall continue during the period Indemnitee is an
Agent of Corporation and shall continue thereafter so long as Indemnitee is
subject to any Proceeding or possible claim, by reason of the fact that
Indemnitee was an Agent of Corporation.

9



--------------------------------------------------------------------------------



 



          6. Notification and Defense of Claim. Promptly after receipt by
Indemnitee of notice of the commencement of any Proceeding, Indemnitee will, if
Indemnitee believes a claim in respect thereof is to be made against Corporation
under this Agreement, deliver written notice to Corporation of the commencement
thereof; but the omission so to notify Corporation will not relieve it from any
liability which it may have to Indemnitee otherwise than under this Agreement,
except to the extent that such failure or delay significantly increases the
liability of Corporation hereunder. With respect to any Proceeding as to which
Indemnitee notifies Corporation of the commencement thereof:
          (a) Corporation will be entitled to participate therein at its own
expense;
          (b) Except as otherwise provided below, to the extent that it may
wish, Corporation jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee. After written notice from Corporation to Indemnitee
of its election so to assume the defense thereof, Corporation will not be liable
to Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ Indemnitee’s own counsel in such action, suit, or
proceeding but the fees and expenses of such counsel incurred after notice from
Corporation of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by Corporation, (ii) counsel for Indemnitee shall have provided
Corporation with a written opinion of counsel stating that there is a likelihood
that a conflict of interest exists between Corporation and Indemnitee in the
conduct of the defense; or (iii) Corporation shall not in fact have employed
counsel to assume the defense of such action, in each of which cases the fees
and expenses of counsel shall be at the expense of Corporation. Corporation
shall not be entitled to assume the defense of any Proceeding by or on behalf of
Corporation or as to which Indemnitee shall have provided the written counsel’s
opinion provided for in Section 6(b)(ii) hereof; and
          (c) Corporation will not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding or claim effected
without Corporation’s written consent. Corporation will not settle any
Proceeding or claim in any manner which would impose any penalty or limitation
on Indemnitee without Indemnitee’s written consent. Neither Corporation nor
Indemnitee will unreasonably withhold its consent to any proposed settlement.
          7. Notification to Insurers. If, at the time of receipt of a notice
pursuant to Section 6, Corporation has D&O Insurance in effect, Corporation will
give prompt notice of the Proceeding or claim to its insurers in accordance with
the procedures

10



--------------------------------------------------------------------------------



 



set forth in the applicable Insurance Policies. Corporation will thereafter take
all necessary or desirable action to cause such insurers to pay all amounts
payable as a result of such Proceeding in accordance with the terms of such
Insurance Policies, and Indemnitee will not take any action (by waiver,
settlement or otherwise) that would adversely affect the ability of Corporation
to obtain payment from its insurers.
          8. Advancement of Liabilities. Corporation will advance all
Liabilities incurred by or on behalf of Indemnitee in connection with any
Proceeding by reason of Indemnitee being an Agent of Corporation within thirty
(30) days after receipt by Corporation of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
will reasonably evidence the Liabilities incurred by Indemnitee and will include
or be preceded or accompanied by an undertaking by or on behalf of Indemnitee to
repay any Liabilities advanced if it is ultimately determined that Indemnitee is
not entitled to be indemnified against such Liabilities. Any advances and
undertakings to repay pursuant to this Section 8 shall be unsecured and interest
free.
          9. Repayment of Liabilities; Contribution. Indemnitee agrees that
Indemnitee will reimburse Corporation for all Liabilities paid by Corporation in
defending any Proceeding against Indemnitee in the event and only to the extent
that it shall be ultimately determined that Indemnitee is not entitled to be
indemnified by Corporation for such Liabilities under the provisions of the
State Statute, the By-laws, this Agreement, or otherwise. If and to the extent
that a final adjudication specifies that Corporation is not obligated to
indemnify Indemnitee under this Agreement for any reason in respect of any
Proceeding, then the Company will contribute to the amount of Liabilities
reasonably incurred and paid or payable by Indemnitee in connection with such
Proceeding in such proportion as is appropriate (a) to reflect the relative
benefits received by Corporation, on the one hand, and Indemnitee, on the other
hand, from the transaction with respect to which such Proceeding arose, and
(b) if the allocation provided by clause (a) is not permitted by applicable law,
in such proportion to reflect not only the relative benefits referred to in
clause (a) but also the relative fault of Corporation, on the one hand, and
Indemnitee, on the other hand, in connection with the circumstances that
resulted in such Liabilities, as well as any other relevant equitable
considerations. The relative fault of Corporation, on one hand, and Indemnitee,
on the other hand, will be determined by reference to, among other things, the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent the circumstances resulting in such Liabilities. Corporation
agrees that it would not be just and equitable if contribution pursuant to this
Section 9 were determined by pro rata allocation or any other method of
allocation that does not take account of the foregoing equitable considerations.
          10. Subrogation. In the event that Corporation makes any payment under
this Agreement, Corporation will be subrogated to the extent of such payment to
all rights of recovery of Indemnitee, who will execute all papers and do all
things that may be necessary to secure such rights, including, but not limited
to, the execution of such documents as necessary to enable Corporation
effectively to bring suit to enforce such rights.

11



--------------------------------------------------------------------------------



 



          11. Determination of Right to Indemnification.
          (a) Successful Proceeding. To the extent Indemnitee has been
successful, on the merits or otherwise, in the defense of any Proceeding,
Corporation will indemnify Indemnitee against all Liabilities incurred by
Indemnitee in connection therewith. If Indemnitee is not wholly successful in
such Proceeding, but is successful, on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Proceeding, then
Corporation will indemnify Indemnitee against all Liabilities actually or
reasonably incurred by or for Indemnitee in connection with each successfully
resolved claim, issue or matter. For purposes of this Section 11, and without
limitation, the termination of any Proceeding, or any claim, issue or matter in
such a Proceeding, by dismissal, with or without prejudice, is deemed to be a
successful result as to such Proceeding, claim, issue or matter, so long as
there has been no finding (either adjudicated or pursuant to Section 11(c)
below) that Indemnitee (i) did not act in good faith, (ii) did not act in a
manner reasonably believed to be in, or not opposed to, the best interests of
Corporation, or (iii) with respect to any criminal proceeding, had reasonable
grounds to believe Indemnitee’s conduct was unlawful.
          (b) Other Proceedings. In the event that Indemnitee has not been
successful in the defense of all claims, issues or matters of any Proceeding,
Corporation will nevertheless indemnify Indemnitee against all Liabilities
incurred by Indemnitee in connection therewith, unless and only to the extent
that the forum listed in Section 11(c) below determines that Indemnitee’s
conduct has subjected the Indemnitee to a limitation on indemnity pursuant to
the terms of this Agreement.
          (c) Forum in Event of Dispute. The determination that indemnification
of Indemnitee is proper in the circumstances because Indemnitee’s conduct does
not subject Indemnitee to a limitation on indemnity pursuant to the terms of
this Agreement will be made (i) by the board of directors of Corporation, by a
majority vote of a quorum of such board consisting of directors who are not
parties to such Proceeding, (ii) if the quorum described in (i) is not
obtainable due to such directors status as parties to such Proceeding, or if a
majority vote of a quorum of disinterested directors shall so direct, by
Independent Legal Counsel in a written opinion, (iii) by the shareholders of
Corporation, or (iv) by the court of common pleas or the court in which the
Proceeding was brought. The choice of which forum will make the determination
will be made by the Board. The forum will act in the utmost good faith to assure
Indemnitee a complete opportunity to present to the forum Indemnitee’s case that
Indemnitee’s conduct does not subject Indemnitee to a limitation on indemnity
pursuant to the terms of this Agreement. Any determination made by the
disinterested directors under division (i) or by Independent Legal Counsel under
division (ii) of this section will be promptly communicated to the person who
threatened or brought the Proceeding by or in the right of the Company, and,
within ten days after receipt of such notification, such person shall have the
right to petition the court of common pleas or the court in which such
Proceeding was brought to review the reasonableness of such determination.

12



--------------------------------------------------------------------------------



 



          (d) Appeal to Court. Notwithstanding a determination by any forum
listed in Section 11(c) above that Indemnitee is not entitled to indemnification
with respect to a specific Proceeding, Indemnitee will have the right to apply
to the court in which that Proceeding is or was pending or any other court of
competent jurisdiction for the purpose of enforcing Indemnitee’s right to
indemnification pursuant to this Agreement.
          (e) Change of Control. Notwithstanding any other provision of this
Agreement to the contrary, Corporation agrees that if there is a Change of
Control, other than a Change of Control that has been approved by a majority of
the board of directors who were directors immediately prior to such Change of
Control, then, with respect to all matters thereafter arising concerning the
rights of Indemnitee to payments of Liabilities under this Agreement or any
other agreement or under the Articles of Incorporation or By-Laws of
Corporation, as now or hereafter in effect, Independent Legal Counsel will be
selected on behalf of Indemnitee and all persons who are the beneficiaries of
indemnification agreements with Corporation similar to this Agreement by a
committee consisting of those persons who were members of the board of directors
immediately prior to such Change of Control and who are no longer serving on the
board of directors, and such selection shall be approved by Corporation, which
approval shall not be unreasonably withheld. The Independent Legal Counsel,
among other things, shall render its written opinion to Corporation and
Indemnitee as to whether and to what extent Indemnitee would be permitted to be
indemnified under applicable law. Corporation agrees to abide by such opinion
and to pay the reasonable fees of the Independent Legal Counsel referred to
above and to fully indemnify the Independent Legal Counsel against any and all
expenses (including reasonable attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.
          12. No Employment Rights. Nothing contained in this Agreement is
intended to create in Indemnitee any right to continued employment.
          13. Mutual Acknowledgment. Corporation and Indemnitee acknowledge that
in certain instances, federal law or applicable public policy may prohibit
Corporation from indemnifying or advancing Liabilities to Indemnitee in his
capacity as Agent under this Agreement or otherwise.
          14. Notices. All notices, demands, consents, requests, approvals and
other communications between the parties pursuant to this Agreement must be in
writing and will be deemed given when delivered in person, one (1) business day
after being deposited with a nationally recognized overnight courier service,
three (3) business days after being deposited in the U.S. Mail, registered or
certified mail, return receipt requested, or one (1) business day after being
sent by facsimile (with receipt acknowledged) to Corporation at 10200 Alliance
Drive, Suite 200, Cincinnati, Ohio 45242, Attn: Chief Financial Officer,
facsimile (513) 794-7272, and to Indemnitee at 2800 Elliott Avenue #1230,
Seattle, WA, 98121.

13



--------------------------------------------------------------------------------



 



          15. Enforcement. (a) Corporation expressly confirms and agrees that it
has entered into this Agreement and assumed the obligations imposed on
Corporation hereby in order to induce Indemnitee to continue as an Agent of
Corporation, and acknowledges that Indemnitee is relying upon this Agreement in
continuing in such capacity.
          (b) In the event Indemnitee is required to bring any action to enforce
rights or to collect moneys due under this Agreement and is successful in such
action, Corporation shall reimburse Indemnitee for all of Indemnitee’s
reasonable fees and expenses in bringing and pursuing such action.
          16. Separability. Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others, so that if any
provision hereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof.
          17. Governing Law; Binding Effect; Amendment and Termination. (a) This
Agreement shall be interpreted and enforced in accordance with the laws of the
State of Delaware.
          (b) This Agreement shall be binding upon Indemnitee and upon
Corporation, its successors and assigns, and shall inure to the benefit of
Indemnitee, Indemnitee’s heirs, personal representatives, and assigns and to the
benefit of Corporation, its successors and assigns.
          (c) No amendment, modification, termination, or cancellation of this
Agreement shall be effective unless in writing signed by both parties hereto.
          18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original but all of which
together shall be deemed to constitute one and the same Agreement.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
and as of the day and year first above written.

                  STREAMLINE HEALTH SOLUTIONS, INC.    
 
           
 
  By:   /s/ Paul W. Bridge, Jr.
 
        Paul W. Bridge, Jr.         Chief Financial Officer    
 
                /s/ Andrew L. Turner                   Indemnitee         Andrew
L. Turner    

14